                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Candace Blackmon,                    )                Civil Action No.: 3:19-cv-01683-JMC
                                     )
                       Plaintiff,    )
       v.                            )
                                     )                             ORDER
PruittHealth, Inc. and PruittHealth- )
Carolina Gardens, LLC,               )
                                     )
                       Defendants.   )
___________________________________ )

       Plaintiff Candace Blackmon filed this action against her former employers, Defendants

PruittHealth, Inc. and PruittHealth-Carolina Gardens, LLC (together “Defendants”), alleging that

she was subjected to discrimination and retaliation because of her race and sex in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2000e-17; South Carolina

Human Affairs Law (“SCHAL”), S.C. Code Ann. §§ 1-13-10 to -110 (2019); and 42 U.S.C. §

1981. (ECF No. 1 at 4 ¶ 15–7 ¶ 30.)

       This matter is before the court on Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. (ECF No. 7.) In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02(B)(2)(g) D.S.C., the matter was referred to the United States Magistrate Judge

for pretrial handling.    On September 16, 2019, the Magistrate Judge issued a Report and

Recommendation in which she recommended that the court grant Defendants’ Motion to Dismiss

as to the SCHAL claim and a portion of the § 1981 claim, but deny the Motion as to all other

claims. (ECF No. 11 at 25.) Defendants filed objections to the Magistrate Judge’s Report and

Recommendation “request[ing] that the [c]ourt decline to adopt the Magistrate Judge’s R&R . . .

and instead grant Defendants’ Motion to Dismiss in its entirety and dismiss Plaintiff’s Complaint

with prejudice.” (ECF No. 12 at 33.) In response to Defendants’ objections to the Report and


                                                 1
Recommendation, Plaintiff filed a Motion for Leave to Amend the Complaint (ECF No. 13) and a

proposed Amended Complaint (ECF No. 13-1), “to cure the defect [in the Complaint] that

Defendant[s] claimed still existed” in their objections. (ECF No. 17 at 1–2.) Defendants opposed

Plaintiff’s Motion to Amend asserting that the “proposed amended complaint is prejudicial [] in

bad faith” and “is futile.” (ECF No. 16 at 1.)

       Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “[a] party may amend its

pleading only with the opposing party’s written consent or the court’s leave [and] [t]he court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In the absence of

any apparent or declared reason–such as undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of the allowance of the amendment, etc.–the leave sought

should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1968). The

ability to grant or deny a party the chance to amend is in the discretion of the court. See id. (citing

Fed. R. Civ. P. 15(a)).

       Upon its review, the court does not perceive any bad faith, dilatory motive, prejudice to

Defendants, or futility of Plaintiff’s claims. Therefore, the court GRANTS Plaintiff’s Motion to

Amend (ECF No. 13) and instructs Plaintiff to file the Amended Complaint by Thursday, March

26, 2020. Because an amended complaint supersedes the original complaint rendering “any attack

upon it moot,” the issues concerning Plaintiff’s Complaint are now moot. McCoy v. City of

Columbia, C/A No. 3:10-132-JFA-JRM, 2010 WL 3447476, at *2 (D.S.C. Aug. 31, 2010) (quoting

Young v. City of Mount Rainer, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.” (citations omitted))).

       Therefore, for the reasons set forth above, the court REJECTS the Magistrate Judge’s



                                                  2
Report and Recommendation (ECF No. 11) as moot because the Report and Recommendation

pertained to the original Complaint. In this regard, Defendants’ Motion to Dismiss (ECF No. 7)

is also DENIED AS MOOT. The court RECOMMITS the case to the Magistrate Judge for

further proceedings.

       IT IS SO ORDERED.




                                                  United States District Judge
March 19, 2020
Columbia, South Carolina




                                              3
